      
      




 1

 2

 3                                       UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5                                                      ***
 6       FEDERAL   NATIONAL                 MORTGAGE              Case No. 2:17-cv-01798-APG-PAL
         ASSOCIATION,
 7                                                                           ORDER
                                                Plaintiff,
 8             v.                                                    (Subst Atty – ECF No. 69)
 9       VEGAS PROPERTY SERVICES, INC., et al.,
10                                           Defendants.
11            This matter is before the court on the Substitution of Attorneys (ECF No. 69). Luis Ayon
12   and Allison Schmidt of Ayon Law, PLLC seek leave to be substituted in the place of John Wright
13   for Vegas Property Services, Inc. LR IA 11-6(b) provides that “[n]o attorney may withdraw after
14   appearing in a case except by leave of the court after notice has been served on the affected client
15   and opposing counsel.” LR IA 11-6(c) provides that the signature of an attorney to substitute in a
16   case “constitutes an express acceptance of all dates then set for pretrial proceedings, for trial or
17   hearing, by the discovery plan, or in any court order.” LR IA 11-6(d) also provides that the
18   substitution of an attorney “shall not alone be reason for delay of pretrial proceedings, discovery,
19   the trial, or any hearing in this case.”
20            Having reviewed and considered the matter,
21            IT IS ORDERED that:
22            1. The Substitution of Attorney (ECF No. 69) is GRANTED.
23            2. Luis Ayon and Allison Schmidt of Ayon Law, PLLC are substituted in the place of
24                  John Wright for Vegas Property Services, Inc, subject to the provisions of LR IA 11-
25                  6(b), (c) and (d).
26            DATED this 28th day of December 2018.
27
                                                                 PEGGY A. LEEN
28                                                               UNITED STATES MAGISTRATE JUDGE
                                                             1
